Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES THIRD QUARTER RESULTS MONDOVI, Wis., October 19, 2015 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 9.9% increase in net income to $8.4 million, or 25 cents per diluted share, for the third quarter ended September 30, 2015, from $7.7 million, or 23 cents per diluted share, for the third quarter of 2014. For the nine-month period ended September 30, 2015, net income increased 29.2% to $27.0 million, or 80 cents per diluted share, from $20.9 million, or 62 cents per diluted share, for the first nine months of 2014. As previously reported, results for this year’s first nine months included a gain of $3.7 million, or 6 cents per diluted share, on the disposition of a facility which occurred as part of the Company’s ongoing program to expand and update the footprint of its facilities throughout the United States. Operating revenue, net of fuel surcharges, improved 10.0% to $154.0 million for the third quarter of 2015 from $139.9 million for the third quarter of 2014, and improved 8.8% to $438.6 million for the first nine months of 2015 from $403.2 million for the first nine months of 2014. Reflecting substantially lower fuel surcharges in 2015, operating revenue was $171.3 million for the 2015 quarter, compared with $171.6 million for the 2014 quarter, and was $496.2 million for the 2015 nine-month period, compared with $499.4 million for the 2014 nine-month period. Fuel surcharge revenue decreased to $17.4 million for the third quarter of 2015 from $31.6 million for the 2014 quarter, and decreased to $57.6 million for the 2015 nine-month period from $96.2 million for the 2014 nine-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.7% for each of the third quarters of 2015 and 2014. The ratio improved to 89.6% for the 2015 nine-month period from 91.4% for the 2014 nine-month period. Excluding both fuel surcharges and the gain on the facility disposition, the operating ratio improved to 90.4% for the first nine months of 2015. Chairman and Chief Executive Officer Randolph L. Marten said, “We have continued to grow and develop our business profitably despite a soft freight market. We expanded our truckload and dedicated revenue, net of fuel surcharges, by 12.2%; our brokerage revenue by 21.3%; and our intermodal revenue, net of both fuel surcharges and revenue from our discontinued dry container service, by 23.2% in this year’s third quarter over the 2014 third quarter – all organic growth. We have increased our truckload and dedicated tractor count by 276 tractors, or 11.9%, since December 31, 2014 due to the continued growth of our dedicated operations. We believe that we are well-positioned to continue to profitably capitalize on growth opportunities within each of our transportation service platforms with our competitive position, cost control emphasis, modern fleet of tractors and trailers and strong balance sheet.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. Beginning with the fourth quarter of 2014, Marten Transport moved from two to four financial reporting segments. Marten now reports its operating results in Truckload, Dedicated, Intermodal and Brokerage segments instead of the previously reported Truckload and Logistics segments. The reporting of prior periods has been updated to reflect this change. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Checks issued in excess of cash balances $ $ Accounts payable and accrued liabilities Insurance and claims accruals Total current liabilities Long-term debt Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 33,623,395 shares at September 30, 2015, and 33,418,829 shares at December 31, 2014, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ M ARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonths Nine Months Ended September 30, Ended September 30, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Gain on disposition of facility - - ) - Other Total operating expenses Operating income Other ) ) Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change ThreeMonths Three Months Three Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ ) )% Dedicated Intermodal ) N/A Brokerage Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change NineMonths Nine Months Nine Months Ended Ended Ended September30, September 30, September 30, (Dollars in thousands) 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ % Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - N/A Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facility % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) ThreeMonths Nine Months Ended September 30, Ended September 30, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 86 91 Brokerage Segment: Revenue (in thousands) $ Loads At September 30, 2015 and September 30, 2014: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) ThreeMonths Nine Months Ended September 30, Ended September 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 64 and 57 tractors as of September 30, 2015, and 2014, respectively. Represents the percentage of miles for which the company is not compensated.
